Citation Nr: 0124367	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  96-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970 and from June 1975 to April 1977.  He was awarded the 
Silver Star medal.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in October 1997.  It 
was remanded for reconsideration following the award of 
service connection for additional disabilities. All requested 
development was accomplished.  A decision by the Board was 
issued in December 1998, denying the veteran's claim for 
entitlement to TDIU.  The veteran appealed this decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
order dated in September 1999 the Court remanded the claim to 
the Board in response to an unopposed motion by the 
Secretary.  The case was again remanded in June 2000 for 
additional development.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

The Board also notes that in July 1998, the veteran filed a 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD).  Because that issue is not before the 
Board on this appeal, it is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection is established for pulmonary fibrosis, 
evaluated as 30 percent disabling; shell fragment wound of 
the left arm with partial paralysis, 20 percent; residuals of 
embryonal carcinoma of the left testis, 10 percent disabling; 
and tinnitus, 10 percent; his disabilities combine to a 60 
percent evaluation.  

3.  Service connection is also in effect for the following 
disabilities: cranial nerve palsy, multiple fragment and 
gunshot wounds of the abdomen, chronic lumbosacral strain, 
shell fragment wound left thigh and high frequency hearing 
loss, each of which is evaluated as noncompensable.

4.  The veteran also has the following nonservice connected 
disabilities: gastric ulcer, arthritis of the left leg, 
hypertension, and a wedge fracture at T8.

5.  The veteran has attended trade school for training as a 
welder and was trained by the U.S. Army as a mechanic.  He 
has reported having two years of college.

6.  The veteran's service connected disabilities do not 
render him unemployable.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000); see also recently published regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for a total 
disability rating based on service-connected disabilities. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  See also recently published regulations 
at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159), promulgated pursuant 
to the enabling statute. 

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  There is no suggestion that there are any 
outstanding treatment records pertaining to the veteran's 
service-connected disabilities.  The veteran has been 
informed of the requisites to establish his claim, and he was 
informed of his right to submit additional evidence in, for 
example, the Board's June 2000 Remand.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities) or, 
as here, he does not have a single rating at 60 percent or 
more, a total rating may nonetheless be assigned when there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75- 
91; 57 Fed. Reg. 2317 (1992).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).

Service connection is established for pulmonary fibrosis, 
evaluated as 30 percent disabling; shell fragment wound of 
the left arm with partial paralysis, 20 percent; residuals of 
embryonal carcinoma of the left testis, 10 percent disabling; 
and tinnitus, 10 percent; his compensable disabilities 
combine to a 60 percent evaluation.  

Service connection is also in effect for the following 
disabilities: cranial nerve palsy, multiple fragment and 
gunshot wounds of the abdomen, chronic lumbosacral strain, 
shell fragment wound left thigh and high frequency hearing 
loss, each of which is evaluated as noncompensable.  The 
veteran also has the following nonservice connected 
disabilities: gastric ulcer, arthritis of the left leg, 
hypertension, and a wedge fracture at T8.

A review of the medical evidence of record shows the veteran 
undergoing VA examination in August 1994.  The report of his 
audio examination showed him complaining of hearing 
difficulty, mostly in his right ear.  He described a constant 
unilateral high pitched ringing which wakes him while 
sleeping.  Diagnosis was severe sensorineural hearing loss in 
the high frequencies with excellent word recognition ability 
in the right ear and moderately severe sensorineural high 
frequency hearing loss in the left ear, with excellent word 
recognition.  The examiner also noted that tinnitus was 
present.

The report of a VA muscles examination showed the veteran 
reporting a gunshot wound of the left arm dating from 1968.  
He stated that there was some radial nerve involvement.  He 
stated that he had five or six separate surgical procedures 
on the left arm.  He complained of pain and stiffness 
involving the left arm and hand.  Physical examination 
revealed a scar over the lateral aspect of the left elbow as 
well as in the antecubital region.  There were also well 
healed scars over the entire length of the forearm on the 
radial as well as ulnar aspect.  The left elbow had 0-145 
degrees range of motion.  He had only 40 degrees of 
supination as well as only 40 degrees of pronation.  The left 
wrist had 35 degrees of active dorsiflexion and no more than 
25 degrees of active palmar flexion.  No particular 
tenderness to palpation about the arm was noted.  He made a 
good fist in the left hand and could oppose the thumb and the 
remaining fingertips satisfactorily.  Grip strength appeared 
to be 5/5 in both hands.  The impression given was residual 
of gunshot wound of the left elbow with radial nerve 
involvement, status post multiple operative procedures, with 
limitation of supination and pronation.

The report of a VA cranial nerves examination showed the 
veteran reporting a radial nerve injury of the left hand in 
April 1968.  He reported that he had a tendon transfer from 
the left forearm anterior to posterior compartment and that 
he has had partial use of his left hand since.  He also 
reported left shoulder pain for the past six or seven years.  
Physical examination showed he was alert and oriented times 
three.  Speech was fluent, language intact, higher 
intellectual functions intact.  Visual fields were full. 
Pupils were equal and reactive.  Fundus examination showed 
sharp disc margins, and full extraocular movements.  There 
was no nystagmus.  The fifth nerve was normal.  The seventh 
nerve resulted in a symmetrical smile.  The eighth nerve 
showed air conduction greater than bone conduction.  He had 
intact gag.  The eleventh nerve showed mild trapezius 
weakness on the left side.  Sternocleidomastoid appeared to 
be 5/5.  The twelfth nerve showed the tongue in midline.

Motor exam showed no drift, and 5/5 strength in the right 
upper extremity and both lower extremities.  In the left 
upper extremity there was diffuse weakness, especially in the 
triceps, brachial radialis, extensor, and intrinsic hand 
muscles.  Sensory examination demonstrated decreased pin 
prick in the left upper extremity, except for the scar areas.  
Deep tendon reflexes were 2- and symmetric, with toes 
downgoing.  There was no finger to nose ataxia.  Straight leg 
raising was negative. The examiner concluded the veteran had 
residual weakness of the left upper extremity.

Some months thereafter, a VA general medical examination 
showed the veteran reporting that he has hypertension, a bad 
back, arthritis in all his joints, and that he must wear 
eyeglasses.  He reported he takes BC powder for his headaches 
as needed.  He reported that he had hypertension for 10 years 
but was not on medication.  He denied a cough except for when 
he abused tobacco.  He reported shortness of breath when he 
doing a lot of walking, such as shopping in the mall.  He 
claimed that he drank two beers per week, but that he used to 
drink heavily, a half case of beer or half gallon of whiskey 
per day for pain.  He stated he had no history of heart 
attack or chest pain.  He lived with his wife and children.  
He reported eating three meals per day, and has a daily bowel 
movement.  He urinated five to six times per day.  His daily 
activities included watching television and playing with his 
dogs.

Examination showed him to be well developed and mildly obese.  
His posture was erect and gait was within normal limits.  He 
stated that he was right handed. Surgical scars of the 
abdomen and left forearm from gunshot wounds and surgery, and 
of the left lower quadrant from an orchiectomy were reported 
as healed.  He also had the odor of alcohol on his breath, 
which he ascribed to having drunk two beers the night before.  
Hearing was grossly within normal limits.  His chest was 
symmetrical, expansion was equal.  His lungs cleared 
bilaterally, there were no rales or wheezes and his breath 
sounds were not diminished.  The diagnoses was history of 
pulmonary fibrosis, tobacco dependence, and mild restrictive 
disease of the lungs; history of gunshot wound of the left 
arm and abdominal wall with minimal residuals.  Notably, the 
examiner expressly stated that the veteran was not 
unemployable due to these diagnoses.

The report of a non-tuberculosis diseases and injuries exam 
found no active malignant process.  Chest X-ray demonstrated 
no acute infiltrate.  The diagnosis referred to the diagnosis 
given on the general medical exam of history of pulmonary 
fibrosis, tobacco dependence, and mild restrictive disease of 
the lungs.  

The associated VA testes examination reported the history of 
the veteran's embryonal cell carcinoma of the left testicle 
and subsequent treatment.  He stated that his last evaluation 
had been five years prior at Pensacola Naval Hospital.  At 
that time he stated he was told the tumor was in an arrested 
stage.  An absent left testis was reported along with a 
normal right testis.  His genitourinary history was otherwise 
negative.  An ultrasound examination of the right testicle 
was ordered. The veteran did not report for that examination.

The veteran testified at his travel board hearing conducted 
in February 1997.  He reported that his last full employment 
was when he was released from the service in 1981 or 1982.  
The veteran was put on the temporary disability retired list 
in April 1977 and listed as 100 percent disabled.  He 
remained in that status until permanently retired in 
September 1981.  A medical board, which met in August 1981 
noted that there was no evidence of recurrence of embryonal 
carcinoma, however, the combined effect of the veteran's 
impairments rendered him unfit for further military service.  
He was retired as 40 percent disabled.

At his hearing, he reported that he has tried to find 
employment as a mechanic and as a welder, having been trained 
in these areas.  He stated that since he left service he has 
worked some, but not at anything that paid.  He claimed that 
he cannot work as a welder because of his lung disorder.  As 
a welder, he would be required to work with chemicals and 
wear a respirator.  He stated that he cannot be exposed to 
women's perfume or cologne because it affected his lungs.  

He stated that his left arm injury prevents him from typing 
due to nerve damage. The prevents him from working with 
computers.  He stated that he has about 30-40 percent use of 
his left hand, with about 50-60 percent of the strength.  He 
stated that he could pick up a car battery with it, but that 
he could not hold it for long.  He stated that he has been 
told that his cancer is arrested at present, but that it is a 
type which can recur.  He reported no significant problems 
with his abdominal scars.  He stated that his tinnitus 
interferes with his ability to tune engines.  He stated that 
since he cannot hear properly he could not tune diesel 
engines.  He also reported that his hearing disorder would 
interfere with a welding job, as he would not be able to hear 
things falling on him and this could be dangerous.

He reported that his left thigh hurts due to retained 
shrapnel there and that occasionally it causes pain and 
interferes with the muscle above his knee.  He stated that 
his low back disability is manifested by stiffness and pain 
on the left side.  He reported that the pain sometimes goes 
down the back of his leg.  He stated that he could bend over 
and touch his toes, but that it sometimes hurts.  He stated 
that he has only slight limitation of motion, but that 
activity causes aggravation of the problem.  He claimed his 
11th cranial nerve palsy causes migraines occasionally.  He 
stated that he has gone as long as three years without them 
and sometimes six months or three months.  He takes Tylenol 
for the migraines.  He reported that he was awarded Social 
Security disability because of the embryonal cancer he had in 
service.  He stated that he was granted disability at the 
time he was discharged from service and that he has not 
actually sought work or had a full time job since that time.  
He stated that he could walk about a half mile before he 
would need to sit down and rest.  He attributed such to a 
combination of cigarette smoking and cancer.  He also 
reported that he believes he is developing arthritis in his 
left arm.  He claimed that his whole left leg stiffened up 
and he must limp when his retained shrapnel bothers him.

The veteran is currently 52 years old with training as a 
welder and as a mechanic.  He has reported that he graduated 
from high school and has two additional years of education in 
college.  The evidence of record shows that the veteran has 
numerous service connected disabilities.  He was retired on 
disability in April 1977 and has not worked since that time.

Social Security records associated with the veteran's award 
of such benefits show that he began receiving benefits in 
October 1976 due to a testicular tumor stage III.  However, 
he subsequently underwent treatment for that condition and 
current records more accurately reflect the status of that 
disability than those associated with the 1976 Social 
Security determination.  Accordingly, the Social Security 
records are not accorded the same weight as more current 
medical evidence.  

The veteran was afforded a social and industrial survey in 
July 2000.  The veteran reported having received a GED and 
two years of college.  He reported that his trade was an auto 
mechanic but that he last worked odd jobs in 1982, such as 
roofing.  He was reported as alert, oriented, cooperative and 
pleasant.  He did not appear depressed or angry and responded 
very appropriately.  The veteran denied suicidal or homicidal 
ideations.  He had a good relationship with his siblings, 
mother and two adult daughters.  He was also involved with a 
female friend who lived with him.  The veteran was reported 
as alert, oriented, ambulatory and independent in his daily 
living.  He reported that medical problems prevented him from 
work.  He reported being only trained as an auto mechanic and 
being unable to lift heavy objects or use his fingers to 
operate a computer.

The compensable disabilities include pulmonary fibrosis, 
residuals of shell fragment wounds to the left arm, tinnitus, 
and residuals of left orchiectomy.  The medical evidence of 
record shows no more than mild restrictive disease of the 
lungs.  VA examination also concluded there were minimal 
residuals from the veteran's left arm gunshot wound 
disability.  Audiology examination showed tinnitus and high 
frequency hearing loss, but excellent word recognition.  VA 
examination showed no clinical findings regarding the 
veteran's service connected low back disorder or his left 
thigh gunshot wound residuals.  There is no medical evidence 
that indicates that the veteran's embryonal cancer has 
recurred.  He did not report for a scheduled ultrasound 
examination of his right testicle.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The Board is mindful that some of the medical evidence is not 
as current as it could be.  However, in the absence of 
assertions or evidence that a disability has undergone an 
increase in severity since the time of the last examination, 
the passage of time since an otherwise adequate examination 
would not necessitate a new examination.  VAOPGCPREC 11-95, 
60 Fed. Reg. 43,186 (1995)

In this case, the veteran has emphasized that his ability to 
tune engines was compromised because of his hearing 
disability.  He claimed his ears were his "tuning fork".  
He also claimed that his inability to hear things falling 
when welding would put him in danger.  Nonetheless, the 
objective clinical results of his hearing test do not 
supportive of even a compensable rating vis-à-vis hearing 
loss.  Moreover, the veteran's speech recognition was 
regarded as excellent, even with the presence of tinnitus.  
In fact the last general medical examination reported the 
veteran's hearing as essentially normal.  Such evidence is 
manifestly inconsistent with the veteran's assertions as to 
the severity of his hearing disabilities.  Finally, it is 
common knowledge that one uses meters, gauges and various 
electronic equipment in tuning engines, thereby rendering 
one's hearing of marginal benefit even if the disability were 
as severe as claimed.  Likewise the veteran's claims of 
sensory loss and loss of strength are simply not supported by 
objective medical evidence.  The veteran's claimed olfactory 
deficiencies are, likewise, unsupported by the record.  
Moreover, considering the veteran's knowledge of welding, 
engines or mechanics as well as his education, there is 
nothing to suggest that he could not gainfully function in 
some teaching/training capacity or even in some capacity in 
retail sales where he could also provide advice and guidance 
to customers.  

The Board is cognizant that the veteran has been found 
disabled by the Social Security Administration.  However, the 
evidence does not establish total disability pursuant to VA 
regulation.  In this regard, the Board would observe that the 
United States Court of Veterans Appeals (Court) has 
specifically indicated that "[t]here is no statutory or 
regulatory authority for the determinative application of SSA 
regulations to the adjudication of VA claims."  Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).

In the present case, besides the veteran's own contentions, 
there is no evidence of record, such as an opinion from a 
medical or other professional, that the veteran's service-
connected disabilities render him unemployable.  The only 
medical opinion that addresses the question at hand goes 
against the veteran's claim.  

The veteran's combined service-connected disabilities do not 
result in a combined rating of 70 percent or more, rather 
they combine to a 60 percent evaluation.  38 C.F.R. § 4.25.  
Moreover, the veteran does not have at least one disability 
ratable at 40 percent or more.  Accordingly, consideration 
for a total rating on the basis of his combined schedular 
evaluations would be inappropriate.  See 38 C.F.R. § 4.16(a).

The Board has no doubt that the veteran's service-connected 
disabilities do in fact have an adverse impact on his 
employability and are significantly disabling as reflected by 
the combined 60 percent rating.  However, in light of the 
medical evidence currently of record, and the absence of a 
medical opinion stating that he cannot work because of his 
service-connected disabilities, the Board must conclude that 
the preponderance of the evidence is against assignment of a 
TDIU, and the appeal is denied.  As the preponderance of the 
evidence is against the claim, benefit of the doubt doctrine 
is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to TDIU is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

